     J81MMOOC
        Case 1:19-cv-04977-JPC Document 47 Filed 08/23/19 Page 1 of 9   1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    ROY STEWART MOORE and KAYLA
     MOORE,
4
                      Plaintiffs,
5
                 v.                                 19 CV 4977 (ALC)
6
     SACHA NOAM BARON COHEN, et
7    al.,

8                     Defendants.
                                                    Conference
9    ------------------------------x
                                                    New York, N.Y.
10                                                  August 1, 2019
                                                    10:10 a.m.
11
     Before:
12
                          HON. ANDREW L. CARTER, JR.,
13
                                                    District Judge
14

15                                  APPEARANCES

16   KLAYMAN LAW GROUP, P.A.
          Attorneys for Plaintiffs
17   BY: LARRY E. KLAYMAN

18   DAVIS WRIGHT TREMAINE LLP
          Attorneys for Defendants
19   BY: ELIZABETH A. McNAMARA
          RACHEL STROM
20

21

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
        Case 1:19-cv-04977-JPC Document 47 Filed 08/23/19 Page 2 of 9     2

1              (Case called)

2              MR. KLAYMAN:     Larry Klayman for Judge Roy Moore.       Good

3    to meet you, your Honor.

4              MS. McNAMARA:     Elizabeth McNamara for the defendants

5    Sasha Baron Cohen, Showtime Networks and CBS, and this is

6    Rachel Strom, my partner, who is with me.

7              THE COURT:    Good morning.

8              We are here for a premotion conference.         This is the

9    first time this matter has been on in front of me.

10             I have seen the parties' submissions.         It seems to me

11   that it makes sense to set a briefing schedule for the

12   plaintiffs' motion to stay, as well as the defendants' 12(b)(6)

13   motion.

14             Before we do that, I didn't see on the docket anywhere

15   a copy of this standard consent agreement.         Do counsel have

16   that with them today, by any chance?

17             MS. McNAMARA:     I do, your Honor.

18             THE COURT:    Can you hand that to my deputy.

19             MS. McNAMARA:     Absolutely.    Thankfully, I didn't write

20   on it.

21             MR. KLAYMAN:     May I have a copy of it?

22             MS. McNAMARA:     I only have one copy.      I'm sorry.

23             THE COURT:    Thanks.    Hold on a second.

24             I'll hand this back to counsel.        There is something in

25   this agreement that was highlighted and crossed out.           Was that

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
        Case 1:19-cv-04977-JPC Document 47 Filed 08/23/19 Page 3 of 9     3

1    something that was done prior to the signing of the agreement

2    or was that something done by counsel afterwards?

3              MS. McNAMARA:     Your Honor, the yellow highlighting, I

4    believe, was by counsel.      But the handwritten cross-out and

5    initial was done at the time of execution.

6              Your Honor, may I interject just a brief

7    administrative matter?

8              THE COURT:    Sure.

9              MS. McNAMARA:     This is our first appearance before

10   your Honor, as you've already noted.        The plaintiffs' counsel

11   is not a New York bar, member of the New York bar, and has not

12   submitted pro hac papers.       I just wanted to bring that to the

13   attention of the Court.

14             MR. KLAYMAN:     I wanted to address that, your Honor, if

15   I may.

16             THE COURT:    Sure.

17             MR. KLAYMAN:     I never appeared in front of you.       It's

18   a pleasure.

19             I have consulted with Judge Moore, and we have decided

20   not to pursue the mandamus in DC and to proceed in front of

21   your Honor.    I will be submitting the pro hac vice application

22   later today.    I've been a member in good standing of the

23   District of Columbia and Florida bars for 39 and 42 years

24   respectively.

25             There was one issue that came up 23 years ago with

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
        Case 1:19-cv-04977-JPC Document 47 Filed 08/23/19 Page 4 of 9       4

1    Judge Chin, 23 years, where I had an issue with him, and he

2    required that I provide to the Court, if I ever sought pro hac

3    vice entry again, a copy of his order where he said I would no

4    longer be able to come into his courtroom pro hac vice.            I

5    wanted to just advise you of that and use this as an

6    opportunity.

7              Ms. Strom and Ms. McNamara, on behalf of their client,

8    have consented to my pro hac vice entry, but I wanted to raise

9    that because Judge Chin had ordered that I advise the Court in

10   the future if I sought pro hac vice entry with you.

11             Obviously, we had hoped to proceed in DC.          We are

12   certainly confident of success, your Honor, in front of you.

13   The fact that we sought DC has no reflection on the integrity

14   or ability of this Court to adjudicate this issue.           And we have

15   submitted a letter pointing out how New York law actually is on

16   point with our client's case.

17             THE COURT:    Anything from defense's counsel on this?

18             MS. McNAMARA:     No, your Honor.     It is correct that we

19   consented to his pro hac application, provided that Mr. Klayman

20   complied with the local rules and the applicable orders under

21   pro hac which would necessitate him to, in addition to

22   providing your Honor with Judge Chin's decision, to apprise the

23   Court of pending disciplinary action against him in DC.

24             MR. KLAYMAN:     We will submit that in our application,

25   your Honor.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
        Case 1:19-cv-04977-JPC Document 47 Filed 08/23/19 Page 5 of 9       5

1              There is no final decision.       Those matters are on

2    appeal.   This is regrettable because if that's the case, it

3    looks to me like she is consenting but yet saying something

4    that would prejudice my application.        That was unnecessary

5    because I said I would submit it and I said I would set forth

6    what's required to be set forth.

7              If that's the case, yes, I would like to seek a stay

8    on the mandamus, if this is the way it's going to proceed.             I

9    thought we were going to move forward amicably to get a just

10   resolution of these matters on the merits rather than to have

11   counsel in any kind of issue with each other.          I'm trying to be

12   diplomatic.

13             THE COURT:    Let's have plaintiffs' counsel file your

14   pro hac vice application.      Can you get that submitted within a

15   week from today?

16             MR. KLAYMAN:     I can, your Honor.

17             THE COURT:    Let's have that filed by August 8.         Let's

18   deal with that issue sort of first.

19             Let me find out, although I think I know the answer to

20   this question, have there been any sort of settlement

21   discussions at all between the parties?

22             MR. KLAYMAN:     We are always open to settlement.       I

23   would hope that there would be.       There not have been any

24   settlement discussions.

25             THE COURT:    Is there a reason for that?       Is it just

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
        Case 1:19-cv-04977-JPC Document 47 Filed 08/23/19 Page 6 of 9        6

1    that the parties haven't gotten around to that?          There is no

2    interest in that?

3               MR. KLAYMAN:    I have an interest in that.       We would

4    like to settle the matter.

5               Your Honor, I'm sure, has read the various documents

6    that have been submitted to you.       Judge Moore has been, as we

7    allege, see severely defamed, called a pedophile.          That's very

8    serious.    And, yes, we would like to settle it.        New York law

9    is clear, as your Honor can read from our letter in what we set

10   forth, that you can't release someone from an act which has yet

11   to occur.

12              And we had several layers of fraud here.        Yerushalayim

13   TV is not Showtime, obviously.       Judge Moore thought he was

14   going to get an award from the State of Israel.          Turns out that

15   what he was getting was being branded a pedophile on national

16   and international television.       Even comedians are not immune

17   from that kind of behavior.

18              We would like to settle this thing.        We don't have an

19   ax to grind.    We just want to be made whole again, our client.

20   I'm welcome to that and so is Judge Moore.

21              THE COURT:   I take it from what you've said that you

22   have not made a demand of the defendant?

23              MR. KLAYMAN:    I have not.

24              THE COURT:   Anything from defense counsel on this?

25              MS. McNAMARA:    Thank you very much, your Honor.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
        Case 1:19-cv-04977-JPC Document 47 Filed 08/23/19 Page 7 of 9           7

1              We, of course, would listen to any demand made by the

2    plaintiff.    We would not foreclose that in any way.         However,

3    we do feel strongly, and there is strong principles at stake

4    here in this litigation, and those are the underpinnings to our

5    motion to dismiss that we would intend to file in the action.

6              Not only is it our position that it's strictly barred

7    by the consent agreement, which your Honor just looked at, but

8    it's squarely on point with the Borat decision that Judge

9    Preska dismissed with the exact same release, the exact same

10   waiver agreement, and the similar allegations of alleged fraud

11   that was affirmed by the Second Circuit, and it's squarely on

12   point.

13             So we don't think that this is a complicated issue,

14   and it's an issue of some importance for my clients.           This is

15   Mr. Cohen's business in many regards, and it's one that's

16   important to him, and we believe, even on the merits, that

17   there simply is not a claim.

18             MR. KLAYMAN:     Your Honor, the facts of this case are

19   different, and you pointed it out yourself, in effect, when you

20   asked Ms. McNamara to give you a copy of the release.              Judge

21   Moore crossed out anything dealing with sexual oriented or

22   offensive behavior.

23             What's important is that the defendants signed this

24   document.    This was a fraud.     They knew that they were going to

25   go on and brand him as a pedophile, and they signed it knowing

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
        Case 1:19-cv-04977-JPC Document 47 Filed 08/23/19 Page 8 of 9   8

1    that that was out of the release; consequently, a major fraud.

2              Plus, Yerushalayim TV is not Showtime, is not CBS.

3              On top of that, there is a pattern and practice here

4    with regard to this particular show, Who Is America, where they

5    did the same thing with other people but not to this degree.

6              This case hinges on the merits.        It doesn't have

7    anything to do with Borat.      It has to do with Sasha Baron Cohen

8    and what he did Who is America.

9              THE COURT:    Let's do this.     We have a date for

10   plaintiffs' counsel to file the pro hac vice application.

11   Let's get a date for a joint status report from the parties.

12             I encourage the parties to engage in some settlement

13   discussions.    And in that status report you can let me know if

14   the case has settled, if the parties would like some help

15   settling the case.     And, if not, we don't need to have another

16   premotion conference.      The parties can submit a proposed

17   briefing schedule for the motion to dismiss and/or the motion

18   for a stay, if that's still going to be pursued, and I'll sign

19   off on that.

20             Let's do this, if both sides are willing to do this.

21   Let's have a brief discussion in the robing room off the record

22   about potential settlement, if everyone is OK with that.

23             Does that work for plaintiffs' counsel?

24             MR. KLAYMAN:     It does, your Honor.

25             THE COURT:    Does that work for defense counsel?

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
        Case 1:19-cv-04977-JPC Document 47 Filed 08/23/19 Page 9 of 9   9

1              MS. McNAMARA:     Yes, your Honor, of course.

2              THE COURT:    Let's go do that quickly in the robing

3    room.

4              (In the robing room; discussion off the record)

5              THE COURT:    We had an off-the-record discussion about

6    settlement.    I would encourage the parties to continue to

7    pursue settlement discussions.

8              We have dates.     Again, the pro hac vice application

9    will be filed by August 8 and a joint status report on August

10   22.   In that status report let me know, again, if the parties

11   have settled or if the parties want me to refer this to a

12   magistrate judge for settlement or to the Court's annexed

13   mediation program.     If not, just give me a proposed briefing

14   schedule on the motion to stay and the motion to dismiss under

15   12(b)(6).

16             Anything else from plaintiffs' counsel today?

17             MR. KLAYMAN:     No, your Honor.     Thank you.

18             THE COURT:    Anything else from defense counsel?

19             MS. McNAMARA:     No, your Honor.     Thank you very much.

20             THE COURT:    We are adjourned.      Thank you.

21             (Adjourned)

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
